       Case 2:16-md-02724-CMR Document 1621 Filed 12/08/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                        MDL 2724
IN RE: GENERIC PHARMACEUTICALS                          16-MD-2724
PRICING ANTITRUST LITIGATION

THIS DOCUMENT RELATES TO:                               HON. CYNTHIA M. RUFE

ALL ACTIONS

                          PRETRIAL ORDER NO. 148
               (CENTRAL ENFORCEMENT OF PRETRIAL SUBPOENAS)

       AND NOW, this 7th day of December 2020, upon consideration of the Joint Motion to

Permit Centralized Enforcement of Pretrial Subpoenas [MDL Doc. No. 1586], and the Court

having determined pursuant to 27 U.S.C. § 1407 that centralizing enforcement of pretrial

subpoenas pertaining to the MDL will best promote efficiency and the interests of justice in the

MDL, and the Court having made note of similar orders issued by other MDL Courts, it is

hereby ORDERED that the Motion is GRANTED as follows:

       1.      This Court will centrally enforce all pretrial subpoenas issued as to cases in the

MDL, including resolving all pending and future motions to quash pretrial subpoenas.

       2.      Any objections to or motions to quash such pretrial subpoenas shall be filed in

this Court and initially submitted by letter brief to the Special Discovery Master as provided by

Pretrial Order Nos. 49 and 68, or as otherwise directed by the Court.

       3.      Attorneys are permitted to make a limited appearance for the purposes of

contesting a pretrial subpoena without being deemed to otherwise consent to the jurisdiction of

this Court. As provided by Pretrial Order No. 1, attorneys admitted to practice and in good

standing in any United States District Court are admitted pro hac vice in this litigation for the
       Case 2:16-md-02724-CMR Document 1621 Filed 12/08/20 Page 2 of 2




purpose of making such a limited appearance, and the requirements of Local Rules 83.2.6 and

83.2.7 are waived and association of local counsel is not required.

       4.        The Court further orders transfer of existing motions to quash subpoenas, if any,

to this Court.

       IT IS SO ORDERED.

                                                      BY THE COURT:

                                                      /s/ Cynthia M. Rufe
                                                      _____________________
                                                      CYNTHIA M. RUFE, J.




                                                  2
